DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 5, 7-8, 11, 15, 17, 18-26 are rejected under 35 U.S.C. 103 as being unpatentable over US App. No. 20180070645 (hereinafter Monsees '645) in view of US App. No. US 20130087160A1 (hereinafter Gherghe).
Regarding claim 1, Monsees ‘645 discloses a vaporization system (Fig. 5, ¶6) comprising: a control device (Fig. 5, compact electronic device assembly 10)  having: a device outer housing defining a device outer wall (Fig. 5, device body 20), a device distal end, and a device proximal end that includes an opening formed therein.  Monsees ‘645 further discloses a device battery positioned within the device outer housing (Fig. 6B, battery 23); a device printed circuit board assembly (PCBA) positioned within the device outer housing (Fig. 6B, printed circuit board 24); device electrical connectors positioned in the device chamber (Fig. 6B, heater contacts 22); and a device external connection element(Fig. 6B, charging contact 28).
Monsees ‘645 further discloses a cartridge (Figs. 5, 7A-7B, cartridge 30 or pod 30a) comprising: a tank (Fig.7B, fluid storage compartment 32)  defined by an outer tank wall that includes a closed end and an opposing end comprising a wall having an aperture (Fig. 7B, heater inlet 53) defined therein, the tank being configured to contain a liquid composition (¶235); a mouthpiece (Fig. 7B, mouthpiece 31) defined by an outer mouthpiece wall that includes a proximal end with an exit portal and a distal end that is engaging the tank; a heater (Fig. 7B, heater 35); a liquid transport element (Fig. 7B, wick 34, 34’) ) at least partially inserted into the aperture defined in the wall of the opposing end of the tank (Figs. 9A-9L, ¶240, ¶244, ¶247).  Monsees ‘645 discloses, “cartridges may include a wick extending through the fluid storage compartment and into the vaporizable material, a resistive heating element in contact with the first and second electrical contacts, and a heating chamber in electrical contact with the first and second electrical contacts.” (¶12).  When the device in Monsees ‘645 is assembled the wick is partially inserted into the aperture because the wick is suspended between the 
Monsees ‘645 further discloses the liquid transport element being effective to deliver the liquid composition from the tank to the heater (¶245, ¶247); and electrical contacts (Fig. 9B, heater contacts 33, 33’, ¶240); wherein the aperture defined in the wall of the opposing end of the tank, the liquid transport element, and the heater are centrally located and aligned along a longitudinal axis of the cartridge (See annotated Fig. 7B); 

    PNG
    media_image1.png
    254
    451
    media_image1.png
    Greyscale

Monsees ‘645 further discloses wherein the cartridge is configured to engage the control device such that at least a portion of the tank of the cartridge is received within the device chamber to form the vaporization system in a functioning combination with the electrical contacts of the cartridge electrically engaging the device electrical connectors (Assembled Fig. 5, exploded views in Figs 6A-7B).
Monsees ‘645 may not explicitly disclose a device chamber defined by a device inner frame having at least a chamber sidewall and a chamber bottom wall, the opening in the device proximal end providing access into the device chamber.
Gherghe teaches a personal vaporizer that uses cartridges (Abstract).  The cartridges can be used in a device that is fashioned as a pipe (Fig. 5).  Gherghe teaches that the design allows for the cartridge to be disassembled for cleaning and refills (¶36).  Gherghe illustrates that the cartridge is contained inside the body in its own chamber (Fig. 5).  Further, Gherghe shows that when the device is disassembled there is a frame that the cartridge is placed in (See annotated Fig. 8).

    PNG
    media_image2.png
    460
    857
    media_image2.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Monsees ‘645 to provide a device chamber defined by a device inner frame having at least a chamber sidewall and a chamber bottom wall, the opening in the device proximal end providing access into the device chamber.  A person of ordinary skill in the art would obviously provide a device chamber with an inner frame.  Doing so would enable the user to disassemble the device for cleaning and 
Regarding claim 2, modified Monsees ‘645 discloses claim 1 as discussed above, however the combination does not disclose a first control device and a second control device, wherein the first control device and the second control device are interchangeably connectable with the cartridge such that at least a portion of the tank of the cartridge is separately receivable within each of a first control device chamber present in the first control device and a second control device chamber present in the second control device to form the vaporization system in a functioning combination, and wherein the first control device differs from the second control device.
Gherghe teaches a personal vaporizer that uses cartridges.  The cartridges can be used in a device that is fashioned as a pipe.  Alternatively, the same cartridges can be used in a device that is fashioned as a cigarette.  (¶13 and ¶96).  Specifically in ¶96 it is taught, “A third embodiment of the invention (FIG. 10) uses the same cartridges as the pipe but with a different battery enclosure and a different Momentary Push Button Switch.”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Monsees ‘645 to incorporate a first control device and a second control device, wherein the first control device and the second control device are interchangeably connectable with the cartridge such that at least a portion of the tank of the cartridge is separately receivable within each of a first device chamber present in the first device and a second device chamber present in the second device to form the vaporization system in a functioning combination, and wherein the first control device differs 
Regarding claim 3, modified Monsees ‘645 discloses claim 2 as discussed above, however the combination does not disclose: wherein the first control device differs from the second control device in one or more of the following aspects: the first control device comprises a first control device outer housing, and the second control device comprises a second control device outer housing, and the first control device outer housing and the second control device outer housing are each formed of a different material; the first control device comprises a first control device battery, and the second control device comprises a second control device battery, and the first control device battery is different from the second control device battery; the first control device comprises a first control device PCBA, and the second control device comprises a second control device PCBA, and the first control device PCBA is different from the second control device PCBA; and the first control device comprises a first control device external connection element, and the second control device comprises a second control device external connection element, and the first control device external connection element is different from the second control device external connection element.
Gherghe teaches a personal vaporizer that uses cartridges.  The cartridges can be used in a device that is fashioned as a pipe.  Alternatively, the same cartridges can be used in a device that is fashioned as a cigarette.  (¶13 and ¶96).  Specifically in ¶96 it is taught, “A third embodiment of the invention (FIG. 10) uses the same cartridges as the pipe but with a different 
Claim 3 requires the control devices to be different, “in one or more of the following aspects”.  Therefore, teachings of Gherghe regarding different outer housings satisfies “one or more of the following aspects.”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Monsees ‘645  to incorporate different, interchangeable control devices as taught in Gherghe.  A person of ordinary skill in the art would have done so to enable a user to own several control devices and use the same cartridge and/or type of cartridge in each.
Regarding claim 5 modified Monsees ‘645 discloses claim 3 as discussed above, however the combination does not disclose, wherein the first control device PCBA differs from the second control device PCBA in one or more of: memory; user programmability; heater control; and feedback functionality.
Monsees ‘645 teaches PCBAs programmable to perform various tasks.  Monsees ‘645 teaches a PCB, "the microcontroller cycles the switches at fixed intervals to measure the resistance of the resistive heating element relative to the reference resistor, and applies the algorithm control parameters to control the temperature of the resistive heating element." (¶91).  Monsees ‘645 also teaches another PCB that can, “wherein the PCB is configured to detect the absence of fluid based on the measured resistance of the resistive heating element, and turn off the device.” (¶277).  Monsees ‘645 also teaches PCBs that feature a child safety feature (¶ 306), and/or an activation code (¶ 307).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified Monsees ‘645 to incorporate the first device PCBA differs from the second device PCBA in one or more of: memory; user programmability; heater control; and feedback functionality. A person of ordinary skill in the art would have done so to enable a user to have multiple control devices with PCBs having advantageously programmable features.  
Regarding claim 7, modified Monsees ‘645 discloses the invention of claim 1 as discussed above.  Monsees ‘645 further discloses the control device includes a device light source and at least one opening through the device outer housing through which light from the device light source is visible.  (Figs. 15 & 26, ¶ 239).
Regarding claim 8, modified Monsees ‘645 discloses the invention of claim 1 as discussed above. Monsees ‘645 further discloses the outer wall of the tank of the cartridge is transparent or translucent (¶ 15 and ¶ 365).
Regarding claim 11, modified Monsees ‘645 discloses the invention of claim 1 as discussed above. Monsees ‘645 further discloses wherein the heater is positioned within a vaporization chamber (¶315).
Regarding claim 15, modified Monsees ‘645 discloses the invention of claim 1 as discussed above. Monsees ‘645 further discloses wherein the mouthpiece wall includes a flange positioned between the proximal end and the distal end thereof. (Fig. 9I, element 46a, ¶251).  A flange is “a rib or rim for strength, for guiding, or for attachment to another object” https://www.merriam-webster.com/dictionary/flange.  Monsees discloses the mouthpiece with 
Regarding claim 17, modified Monsees ‘645 discloses the invention of claim 15 as discussed above. Monsees ‘645 further discloses wherein the opening at the device proximal end includes a recess with an inwardly projecting lip. (Fig. 27B and Fig. 28C, ¶140, ¶366-367).
Regarding claim 18, modified Monsees ‘645 discloses the invention of claim 17 as discussed above. Monsees ‘645 further discloses wherein the flange of the mouthpiece is configured to be at least partially received within the recess so as to contact the inwardly projecting lip. (Fig. 27B and Fig. 28C, ¶367).
Regarding claim 19, modified Monsees ‘645 discloses the invention of claim 18 as discussed above. Monsees ‘645 further discloses wherein one or more of the following conditions is met: the flange comprises a magnetic component and the inwardly projecting lip comprises a metal component configured for magnetic attraction; the inwardly projecting lip comprises a magnetic component and the flange comprises a metal component configured for magnetic attraction; the flange comprises a magnetic component and the inwardly projecting lip comprises a magnetic component. (¶83, ¶102).
Regarding claim 20, modified Monsees ‘645 discloses the invention of claim 1 as discussed above. Monsees ‘645 further discloses wherein the cartridge comprises an air entry positioned a wall thereof. (Fig 10A, air inlet passage 50, ¶235, ¶238).
Regarding claim 21, modified Monsees ‘645 discloses the invention of claim 1 as discussed above. Monsees ‘645 further discloses wherein the control device comprises a pressure drop aperture positioned in the device inner frame. (Fig. 14, pressure sensor 27, ¶278)
Regarding claim 22, modified Monsees ‘645 discloses the invention of claim 1 as discussed above. Monsees ‘645 further discloses wherein the system comprises a first cartridge and a second cartridge that is different from the first cartridge. (Fig. 24A-28D, Fig. 29A-29D, ¶299, ¶361,¶368-369 )
Regarding claim 23, modified Monsees ‘645 discloses the invention of claim 22 as discussed above. Monsees ‘645 further discloses wherein the first cartridge includes a first heater, and the second cartridge includes a second heater that is different from the first heater. (Fig. 24A-28D, Fig. 29A-29D, ¶368-369 )
Regarding claim 24, modified Monsees ‘645 discloses the invention of claim 22 as discussed above. Monsees ‘645 further discloses wherein the first cartridge includes a first tank having a first volume, and the second cartridge includes a second tank having a second volume that is different from the first volume of the first tank. (Fig. 24A-28D, Fig. 29A-29D, ¶368-369 )
Regarding claim 25, modified Monsees ‘645 discloses the invention of claim 22 as discussed above. Monsees ‘645 further discloses wherein the first cartridge includes a first liquid transport element, and the second cartridge includes a second liquid transport element that is different from the first liquid transport element. (Fig. 24A-28D, Fig. 29A-29D, ¶368 )
Regarding claim 26, modified Monsees ‘645 discloses the invention of claim 1 as discussed above. Monsees ‘645 further discloses an external connector configured for electrical contact with the control device external connection element (Fig 16A, 60).

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over modified Monsees ‘645 in further view of US App. No. 20130042865 (hereinafter Monsees '865). 
Regarding claim 4, the modified Monsees ‘645 discloses claim 3 as discussed above, however the combination does not disclose the first control device battery differs from the second control device battery in one or more of: battery type; maximum voltage; and capacity.
Monsees ‘865 teaches, “In some embodiments, the battery used in the device is a single cell LiPo battery (e.g., 18-650 size 2600 mAh lithium ion single cell or 14-650 size 940 mAh lithium ion single cell) for repeated uses of the device. In some embodiments, the battery used for the device is other suitable rechargeable battery with 18-650 size 2600 mAh or 14-650 size 940 mAh. The device can be used for up to 10, 20, 30, 40, 50, 60 or more uses (depending what size of the rechargeable battery is employed). In some embodiments, the device can be used for more than 60 uses. The device can also be used for up to 1, 2, 3, 4, 5, 6, 7, or 8 hours or more of continuous or non-continuous use. A cartridge for use with the device can be disposed after each use or used for multiple uses. The long lasting use of a device provides the user the advantage of not having to service the device or recharge the battery on a regular basis." (¶ 84).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Monsees ‘645 in view of Gherghe to provide a system with multiple control devices wherein the first device battery differs from the second device battery in one or more of: battery type; maximum voltage; and capacity as .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Monsees ‘645 as applied to claim 1 above, and further in view of US App. No. 20130168880 A1 (hereinafter Duke).
Regarding Claim 6, modified Monsees ‘645 discloses claim 1 as discussed above, however the combination does not disclose the control device includes a device window present in the device outer housing, said window being positioned to provide visual access into the device chamber.
Duke teaches “the shell also has a transparent window which allows the user to view the levels of liquid in the bottle.”  (¶ 22).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Monsees ‘645 to incorporate a device window present in the device outer housing, said window being positioned to provide visual access into the device chamber as taught in Duke.  A person of ordinary skill in the art would do so to enable a user monitor the liquid remaining in the cartridge without removing the cartridge from the control device.  


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Monsees ‘645 as applied to claim 1 above, and in further view of US Patent App. 20170340011 A1 (hereinafter Batista).
Regarding claim 9, modified Monsees ‘645 discloses claim 1 as discussed above, however the combination does not disclose wherein the distal end of the mouthpiece of the cartridge includes a rim wall that is inset from the outer mouthpiece wall and that engages an interior of the proximal end of the tank.
Batista teaches a mouthpiece (Fig. 7A, element 410) that is part of the cartridge.  The mouthpiece has a rim wall is inset from the mouthpiece wall.  The rim wall engages with the interior proximal end of the tank.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Monsees ‘645 to incorporate the distal end of the mouthpiece of the cartridge includes a rim wall that is inset from the mouthpiece wall and that engages an interior of the proximal end of the tank as taught in Batista.  A person of ordinary skill in the art would do this to predictably attach the mouthpiece in the device inset from the tank.

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Monsees ‘645 as applied to claim 1 above, and further in view of US App. No. 20180103685 A1 (hereinafter Yener).
Regarding claim 14, modified Monsees ‘645 discloses the invention of claim 1 as discussed above. However the combination does not disclose wherein electrical contacts are positioned in the mouthpiece wall. 
Yener teaches electrical contacts in the wall of the mouthpiece (Fig. 10, element 44, ¶58).  These contacts are on the side of the mouthpiece and allow for the mouthpiece to make an electrical connection for a secondary heating element.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Monsees ‘645 to provide electrical contacts are positioned in the mouthpiece wall as taught in Yener.  A person of ordinary skill desiring to place electrical contacts on the side of the mouthpiece for any connectivity reason would have combined the teachings and placed the contacts in the wall of the mouthpiece to predictably provide a low-profile electrical connection thereby reducing the overall size of the device.
Regarding claim 16, modified Monsees ‘645 discloses the invention of claim 15 as discussed above. The combination of Monsees ‘645 does not disclose wherein the electrical contacts are positioned in the mouthpiece wall between the flange and the distal end of the mouthpiece. 
Yener teaches electrical contacts in the wall of the mouthpiece (Fig. 10, element 44, ¶58).  These contacts are on the side of the mouthpiece and allow for the mouthpiece to make an electrical connection for a secondary heating element.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Monsees ‘645 to modify the .

Response to Arguments
Applicant’s arguments filed September 23, 2021, with respect to the rejections of claim(s) 1, 7, 8, 11, 15, 17, 18, 19, and 20-26 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Monsees '645 in view of Gherghe.
Applicant's arguments filed September 23, 2021 have been fully considered but they are not persuasive with regard to the remaining arguments against claims 1, 15, and 17-19.
Regarding claim 1, Applicant argues, “Monsees '645 only describes a cartridge with a closed end and an open end 53. Monsees '645 thus does not disclose a tank defined by an outer tank wall that includes a closed end and an opposing end comprising a wall having an aperture defined therein, the tank being configured to contain a liquid composition. The open-sided end 53 of Monsees '645 is not a wall with an aperture defined therein.”
The cartridge 30 of Monsees ‘645, when assembled does, have a wall with an aperture.  It is necessary that there is an aperture to allow for the liquid in the tank to contact the heater and vaporize.  Figs. 9A-9L illustrate several exploded views of the cartridge.  The tank 32 is shown with the open end 53 in Fig. 9A.  As the exploded views depict the tank is then 
Regarding claim 15, Applicant argues, “the examiner argues that element 46a of Monsees '645 is a flange. Regardless of the definition the examiner wishes to utilize in making the rejection, the examiner has mischaracterized the disclosure of Monsees '645. The reference clearly discloses that element 46a is a condensation channel cover,”
A flange is a rib or rim for strength, for guiding, or for attachment to another object.  Monsees ‘645 does not have to use the same term for an element to be considered to meet the limitation as long as the structure exists.  Monsees ‘645 ¶251 discloses that outlet channel covers 46a slide over the rails to attach the components.  Therefore 46a is indeed a flange.
Regarding claims 17-19, Applicant argues, “The examiner does not point to any element of the devices illustrated in the figures that is allegedly a recess with an inwardly projecting lip. Thus, the examiner has not properly set forth the required factual findings in a manner that allows the Applicant to expeditiously address the rejections with a clear understanding of the examiner's position regarding the similarities and the differences between the cited references and the claimed subject matter. In relation to claim 19 more specifically, the noted paragraphs [0083] and [0102] of Monsees '645 only describe possible methods of detachable coupling.  Nothing in these paragraphs correlates such methods to a recess with an inwardly projecting lip positioned at the opening at the device proximal end.”
Monsees ‘645 discloses detents 2421 and mating regions 2704 (¶364-¶367).  These regions are comprised of recesses that permit the attachment and detachment of the 
The examiner clearly set forth how the prior art meets the present claim limitations by explaining and citing the specific paragraphs (¶364-¶367) in Monsees that disclose the claim limitations.  While figures can be helpful, there is no requirement that a prior art rejection map each claimed element to a figure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE LYNN MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 7:30 to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                    


/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747